DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 – 8, 11 – 13 and 16 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10646132 (‘132) in view of Gevins et al. (US 6,434,419 B1). 
Re claim 1:
 ‘132 (Claims 1, 7 and 9 – 10) teaches all the limitation in claim 1,  except for a signal analyzing unit including: at least one processor; and at least one memory embodying executable instructions that, when executed, cause the at least one processor to at least: determine a score based on a strength or peak frequency of the first frequency band and a strength or peak frequency of the second frequency band; and cause a stimulus to be presented to the subject based at least in part on the score.  Gevins et al. (US 6,434,419 B1) teaches an efficient, objective testing method and system for evaluating mental acuity and changes in mental acuity.  Gevins teaches a signal analyzing unit including: at least one processor; and at least one memory embodying executable instructions that, when executed,  cause the at least one processor to at least (Gevins, col. 8, lines 13 – 29; fig. 1, 14) determine a score based on a strength or peak frequency of the first frequency band and a strength or peak frequency of the second frequency band (Gevins, col. 6, lines 14 – 24; fig. 4; fig. 7A – 7C); and cause a stimulus to be presented to the subject based at least in part on the score (Gevins’ claims 16 - 23, steps (a) – (e); col. 23, line 60 - col. 24, line 8; the remedial program is presented to the subject based on the score of the subject).   Therefore, in view of Gevins, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in ‘132, by providing the score as taught by Gevins, in order to test the effectiveness of a remedial program to improve cognitive functioning in which the baseline score is obtained before administration of the remedial program to the subject and the second or subsequent score is obtained during or after administration of the remedial program (Gevins’ claim 19).

Re claim 2:


Re claim 3:
(See ‘132, claim 8 and Gevins’ claim 16, step (e))

Re claim 4:
(See ‘132, claims 4 and claim 10)

Re claim 5:
(See ‘132, claim 11)

Re claim 6:
(See ‘132, claim 1)

Re claim 7:
(see ‘132, claims 7 - 8)

Re claim 8:
(See ‘132, claims 7 - 8)

Re claims 11 - 12:
See ‘132, claims 7 – 8;  ‘132 does not explicitly disclose third and fourth frequency bands.  However, Gevins teaches third and fourth frequency bands (Gevins, fig. 7C).  Therefore, in view of Gevins, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in ‘132, by providing the multiple frequencies as taught by Gevins, since it was known in the art to provide plurality of frequencies to track the progress of the subject.

Re claim 13:


Re claims 16 - 17:
(See ‘132, claim 1)

Claims 9 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10646132 (‘132) and Gevins et al. (US 6,434,419 B1) as applied to claim 1 above, and further in view of Low et al. (US 2011/0098593 A1).
Re claims 9 - 10:
‘132 does not explicitly disclose a user interface module and the user interface module is a mobile terminal.  Low teaches an assembly and system for collection and assessment of physiological data (Low, Abstract). Low teaches 9. The system of claim 1, further comprising a user interface module. 10. The system of claim 9, wherein the user interface module is a mobile terminal (Low, [0027]; [0031]). Therefore, in view of Low, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in ‘132, by providing the mobile interface as taught by Low, in order to provide convenience and mobility to the end user.

Claims 14 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10646132 (‘132) and Gevins et al. (US 6,434,419 B1) as applied to claim 1 above, and further in view of Dilorenzo (US 2007/0287931 A1).
Re claim 14:
‘132 does not explicitly disclose a server.  Dilorenzo teaches 14. The system of claim 1, wherein the executable instructions further cause the at least one processor of the signal analyzing unit to transmit 

Re claim 15:
‘132 does not explicitly disclose 15. The system of claim 14, wherein the transmitted data comprises subject data, time data, relative strength of target data, and magnitude of stimulus data.  Gevins teaches subject data, time data, relative strength of target data, and magnitude of stimulus data (Gevins, col. 20, lines 4 - 29).  Therefore, in view of Gevins, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in ‘132, by providing patient data as taught by Gevins, in order to providing a detailed response data of a stimulus to evaluate a patient’s cognitive ability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JACK YIP/Primary Examiner, Art Unit 3715